Citation Nr: 1828943	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  10-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve from May 1985 to May 1993.  He had active duty for training (ACDUTRA) from June 1985 to November 1985, and inactive duty for training (INACDUTRA) in August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appellant testified at a hearing before the undersigned in June 2013.  A transcript is of record. 

The Board remanded this case in September 2014 and November 2016 for further development. 


FINDING OF FACT

The appellant has not been diagnosed with shin splints in either lower extremity during the pendency of this claim, and his symptoms are not otherwise linked to disease or injury incurred or aggravated during a period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for bilateral shin splints are not satisfied.  38 U.S.C. §§ 101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in August 2009, VA notified the appellant of the information and evidence needed to substantiate the claim.  The appellant has not asserted any prejudice regarding the notice he received in this matter.    

VA has also satisfied the duty to assist.  The claims folder contains all available service treatment records and VA treatment records.  

A VA examination and medical opinion was provided in January 2017.  The medical opinion includes objective findings necessary for rating purposes.  Additional examination is not needed.  

VA afforded the appellant the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II. Law

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C. §§ 1110, 1131 (2012).  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C. § 101(2) (2017); 38 C.F.R. § 3.1(d) (2017).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2017).  

The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(a).  

The term ACDUTRA includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

The term INACDUTRA includes duty (other than full-time duty) prescribed for Reserves by the Secretary concerned (as defined under 38 U.S.C. § 101(25)) under 37 U.S.C. § 206 or any other provision of law; special additional duties authorized for Reserves by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned; and duty (other than full-time duty) performed by a member of the National Guard of any State under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provision of law.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(d). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA-or with regard to the presumption of soundness, veteran status with respect to a prior period of service and a report of examination prior to the training period at issue-presumptions of service connection are not applicable.  Bowers, 26 Vet. App. at 206-07; Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet.App. 40, 45-48 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); see Hill v. McDonald, 28 Vet. App. 243, 254 (2016) (the presumption of aggravation applies under certain circumstances when veteran status is established with respect to any period of ACDUDTRA).

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

II. Analysis

The appellant seeks service connection for shin splints, stating that he had shin splints during basic training in June 1985.  In his June 2013 hearing testimony, he described them as shooting pains that would start in his ankles and radiate up his legs towards his knees whenever he ran.  He states that he was sent to the emergency room and thereafter was placed on light duty, serving as a driver.  See June 2013 Hearing Transcript.  For the following reasons, the Board finds that service connection is not established. 

The appellant is not shown to have served on active duty.  Thus, in order for the appellant to establish veteran status and eligibility for service connection, the record must establish that the appellant was disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or an injury during a period of INACDUTRA.  See 38 U.S.C.A. § 101(24); Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

The preponderance of the evidence shows that the appellant has not had shin splints during the pendency of this claim.  Accordingly, as the evidence does not establish that the appellant is disabled from a disease or injury incurred or aggravated during a period of ACDUTRA or INACDUTRA, veteran status is not established.  

VA has been unable to obtain service treatment records pertaining to the appellant's period of ACDUTRA from May 1985 to August 1985, which is the period when his shin splints and emergency room visit reportedly occurred, according to his statements.  For the purposes of this decision, the Board finds it credible that the appellant experienced the symptoms he described during basic training.  With regard to his statement that he was seen in the emergency room, an August 1987 Line of Duty Determination reflects that the appellant injured his left leg and foot during a period of INACDUTRA and was sent to the emergency room at that time.  The diagnosis was tendonitis, found to be incurred in line of duty.  It is unclear if the appellant simply misremembered the date or purpose of the emergency room visit, or if there was indeed another emergency room visit for shin splints.  In any event, the preponderance of the evidence shows that the appellant does not currently have shin splints or a similar disability related to a period of ACDUDTRA, as explained in the following discussion. 

The treatment records do not show diagnoses of shin splints.  In the January 2017 VA examination report, the examiner concluded that the appellant did not have shin splints based on examination of the appellant, including an X-ray study, and review of the claims file.  The examiner explained that there was no evidence of tibial stress syndrome and no evidence of stress fractures suggesting an ongoing condition.  X-rays revealed bilateral ankle degenerative changes and posterior calcaneal spurs. 

Private treatment records dating from 2003 through 2005 show that the appellant reported low back pain and left leg pain that began after injuring his back at work.  His left leg pain was thought to be radicular in nature and generally attributed to his lumbar spine pathology.  See, e.g., July 2003 Private Treatment Record; July 2005 Private Treatment Record.  They also show bilateral leg numbness and paresthesias, also attributed to lumbar spine pathology.  They do not otherwise reflect lower extremity symptoms. 

At the January 2013 hearing, the appellant's testimony was equivocal as to whether he had similar symptoms ever since his period of basic training.  Specifically, when asked whether he continued to have the symptoms he experienced in basic training after he left service, he replied, "[R]eally it didn't . . . it wasn't every day you know, because I didn't run and stuff every day."  He added, however, that his ankles gave him problems.  The post-service treatment records do not show reports of pain in the front of the leg below the knee and along the shinbone (which is how shin splints are defined, according to the January 2017 VA examination report, as discussed below) or pain shooting up from the ankles towards the knees, as the appellant described them, despite his being seen for other conditions, including back pain and radicular leg pain attributed to his lumbar pathology, which had its onset in 2003.  While it may be the case that the appellant did have such symptoms but never sought treatment for them, or that such treatment was not recorded, his vague testimony on this issue is not sufficient to establish this fact.  At the hearing, he stated that he currently has weakness of the ankles, and his spouse stated that his ankles go numb, but he did not state that he had ongoing symptoms of pain shooting up from the ankles to his knees, which are the symptoms he experienced in service.  Thus, the evidence is not sufficient to establish ongoing symptoms since the period of basic training.  

Even if the appellant has experienced similar symptoms from time to time since the basic training period, the preponderance of the evidence weighs against a nexus between a current disability and his period of ACDUTRA.  Specifically, in the January 2017 VA medical opinion, the examiner defined shin splints as pain along the front of the leg, below the knee and along the shinbone.  It usually started after intense exercise, such as running.  The examiner concluded that the appellant's current condition was less likely than not related to service.  The examiner explained that the in-service shin splints were a temporary condition and not consistent with an ongoing chronic condition.  Current examination and imaging studies revealed no evidence of medial tibial stress syndrome or stress fractures.  The appellant had bilateral degenerative changes of both ankles and bilateral calcaneal spurs which were most likely the "etiology for his current condition."  The examiner stated that these represented new and separate conditions unrelated to service.  They were consistent with obesity and aging.  The examiner also noted that treatment records did not suggest a diagnosis of shin splints at any time.  Thus, the examiner found that the evidence did not show a nexus to service.  

The VA opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of a medical professional based on examination of the appellant and review of the record, and is supported by a full explanation.  It outweighs the appellant's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  He has not submitted or identified any other evidence in support of the claim.

Accordingly, the evidence shows that the appellant does not have a diagnosis of shin splints during the pendency of this claim.  In a recent decision, the U.S. Court of Appeals for the Federal Circuit held that pain causing functional impairment can constitute a disability for VA compensation purposes even without an underlying diagnosis.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In this case, the appellant's recent symptoms have been attributed by the VA examiner to bilateral ankle arthritis and calcaneal spurs.  The examiner concluded that these were new conditions unrelated to the shin splints the appellant experienced in service, which was a temporary condition.  Thus, a nexus is not established.  

In sum, the preponderance of the evidence shows that the appellant does not have a current disability related to a period of ACDUTRA or INACDUTRA.  Therefore, veteran status is not established, and service connection for shin splints is denied.  See Bowers, 26 Vet. App. at 206; 38 C.F.R. §§ 3.6(a), 3.303 (2017).

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral shin splints is denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


